Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claim 16, because the definition of R1, R2, and R3 includes cycloalkyl having up to 10 carbon atoms or having 3 to 8 carbon atoms.  Since the second carbon atom range falls within the first carbon atom range, the examiner questions if the claim language is correct.  It is unclear what is accomplished by the claimed second carbon atom range. 
3.	Claims 16, 18-25, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The examiner has not found support for the limitation specifying that the composition does not comprise tin.  Despite applicants’ response, within page 22, lines 5-10, it is disclosed that the mixture does not contain any tin compounds.  This disclosure is not equivalent to the amended limitation, because it has not been established that “the composition”, as claimed, is equivalent to the disclosed mixture and “tin”, as claimed, encompasses other entities, such as elemental tin, which are beyond the scope of the disclosed tin compounds.

	Firstly, with respect to claim 16, the 7 to 10 range for the aralkyl group and 6 to 10 range for the aryl group render the claims indefinite, because it is unclear to what the ranges refer.  There appears to be a language omission after each of the ranges, for example, “carbon atoms”.
	Secondly, with respect to claim 29, the claimed method is indefinite, because “providing” fails to constitute a definitive process step that serves to define the process.  It is not seen that “providing” is any more limiting or defining than “utilizing”.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (‘397).
	O’Connor et al. disclose the trimerization of oligomeric polyisocyanates, which are essentially free of monomeric isocyanate and which are preferably based on aliphatic or cycloaliphatic polyisocyanates, in the presence of phosphine catalysts, such as trioctylphosphine, to produce polyisocyanurate polymers, including coatings.  See columns 3-7 and Example 6.  Within Example 6, a trimerized hexamethylene diisocyanate is further trimerized in the presence of trioctylphosphine.  An ideal 
7.	Applicants’ arguments have been considered, and with respect to the product claims and process of using the product claim, applicants’ arguments have been addressed within the body of the rejection.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
.